August 20, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devin P. Stein (Reg. No. 79,807) on 08/20/2021.

The application has been amended as follows: 










In the Claims:

1.    (Previously presented) A system for hiding flash in a suspension seat, comprising:
a frame having a channel having at least one wall;
a fabric seat surface; and
a carrier over-molded onto the seat surface, the carrier having a wall, the carrier over-molded onto the seat surface such that the seat surface extends from the carrier wall,
	wherein the carrier and a portion of the seat surface at a juncture of the carrier and the seat surface are positioned in the channel with the portion of the seat surface abutting the wall of the channel, such that flash formed at the juncture of the carrier and the seat surface is positioned against the wall of the channel, and
wherein the seat surface extends through the carrier at a generally downward angle with respect to the carrier wall.

2.    (Original) The system of claim 1, wherein the carrier has an upper wall and a lower wall, and wherein the wall from which the seat surface extends is a sidewall.

3.    (Original) The system of claim 1, wherein the channel wall is a sidewall.

4.    (Original) The system of claim 2, wherein the channel wall is a sidewall.

5.    (Original) The system of claim 1, wherein the fabric seat surface is a woven fabric material.



7. (Original) The system of claim 6, wherein the flash is unexposed at the carrier upper wall.

8. (Original) The system of claim 1, wherein the seat surface extends from the carrier at a parting line in the carrier and wherein the parting line faces the channel wall.

9. (Previously presented) A seat suspension, comprising:
a seat surface;
a carrier over-molded onto the seat surface, the carrier having a wall, the carrier over-molded onto the seat surface such that the seat surface extends from the carrier wall,
a frame having a wall, 
wherein the carrier and a portion of the seat surface at a juncture of the carrier and the seat surface are positioned in the frame with the portion of the seat surface abutting the frame wall, such that flash formed at the juncture of the carrier and the seat surface is isolated between the carrier wall and the frame wall, and
wherein the carrier wall is an inner wall and the seat surface extends from the carrier at a parting line, the parting line extending from above a midpoint on the inner wall of the carrier to below a midpoint on an outer wall of the carrier.



11.    (Previously presented) The seat of claim 9, wherein the carrier further includes upper and lower walls, 
wherein the frame includes a channel formed therein, the frame wall forming an inner wall of the channel, the frame further including an outer wall and a lower wall, and 
wherein the portion of the seat surface is captured between the carrier inner wall and the inner wall of the channel.

12.    (Original) The seat of claim 9, wherein the flash is unexposed beyond the carrier inner wall and the frame wall.

13.    (Previously presented) The seat of claim 9, wherein the parting line faces the channel wall.

14.    (Previously presented) A method for hiding flash in a suspension seat, comprising:
over-molding a carrier onto a fabric seat surface, the carrier having a wall, the carrier over-molded onto the seat surface such that the seat surface extends through the carrier and exits the carrier from the carrier wall; and
positioning the over-molded carrier and the seat surface in a seat frame, the seat frame having a wall,


15.    (Original) The method of claim 14, wherein the carrier wall from which the seat surface extends is a sidewall.

16.    (Previously presented) The method of claim 15, wherein the seat frame has a channel, the seat frame wall forming a portion of the channel

17.    (Original) The method of claim 16, wherein when the seat surface and carrier are positioned in the channel, a portion of the seat surface, adjacent the juncture of the carrier and the seat surface, extends along the carrier, between the carrier wall and the channel to capture flash between the carrier wall and the frame wall.

18.    (Original) The method of claim 14, further including securing the carrier in the frame.

19.    (Original) The method of claim 18, wherein the carrier is secured in the frame by fasteners.























While Coffield (U.S. Patent No. 6,966,606 B2) teaches the same structures and concepts as disclosed by embodiment shown in Figures 2, 4-5B, and 7 of the present invention, Coffield (U.S. Patent No. 6,966,606 B2) does not teach that the carrier and a portion of the seat surface at a juncture of the carrier and the seat surface are positioned in the channel with the portion of the seat surface abutting the wall of the channel, such that flash formed at the juncture of the carrier and the seat surface is positioned against the wall of the channel.  Both Figures 4 and 6 of Coffield (U.S. Patent No. 6,966,606 B2) show the seat surface 16 exiting the carrier 28 from an uppermost corner and not from a midpoint of  a side wall of the carrier so that a portion of the seat surface abuts the frame wall such that flash formed at the juncture of the carrier and the seat surface is positioned against the wall of the channel, as illustrated in Figures 8A-9B of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney B White/            Primary Examiner, Art Unit 3636